Title: From Thomas Jefferson to Robert Liston, 27 March 1798
From: Jefferson, Thomas
To: Liston, Robert


          
            Mar. 27. 98.
          
          Th: Jefferson presents his respects to mr Liston & asks the favor of the passport for his friend Thomas Kanberg of whom he spoke to him yesterday. he is a native of the North of Europe, (perhaps of Germany) has been known to Th:J. these twenty years in America, is of a most excellent character stands in no relation whatever to any of the belligerent powers, as to whom Th:J. is not afraid to be responsible for his political innocence, as he goes merely for his private affairs. he will sail from Baltimore if he finds there a good opportunity for France; & if not, he will come on here.
        